                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

THE PROPERTY MANAGEMENT                     :
CONNECTION, LLC, ET AL.,                    :
                                            :      CIVIL ACTION NO.: 3:21-cv-00359
                                            :
                                            :
                      Plaintiffs,           :
                                            :
              v.                            :
                                            :
ACTING DIRECTOR UEJIO,                      :
CONSUMER FINANCIAL                          :
PROTECTION BUREAU, ET AL.                   :
                                            :
                      Defendants.           :

   [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR TEMPORARY
                       RESTRAINING ORDER

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, this Court, having been

apprised Plaintiffs Motion for Temporary Restraining Order and the accompanying memorandum

of law GRANTS the motion and ORDERS that Defendants Acting Director Dave Uejio, Consumer

Financial Protection Bureau, and the United States of America are prohibited from implementing

their interim final rule, Debt Collection Practices in Connection With the Global COVID-19

Pandemic (Regulation F), 86 Fed. Reg. 21163 (April 22, 2021) until further action by this Court.

May 3, 2021

                                            ________________________________

                                            U.S.D.J.




     Case 3:21-cv-00359 Document 9 Filed 05/03/21 Page 1 of 1 PageID #: 85
